FILED
                                                                           IN THE OFFICE OF THE
                                                                        CLERK OF SUPREME COURT
                                                                               APRIL 28, 2021
                                                                         STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2021 ND 77

In the Interest of P.F., a child


State of North Dakota,                              Petitioner and Appellee
     v.
P.F., a Child, E.F., Father,                                  Respondents
     and
S.S., Mother,                                     Respondent and Appellant

                                   No. 20200283

In the Interest of K.F., a child


State of North Dakota,                              Petitioner and Appellee
     v.
K.F., a Child, E.F., Father,                                  Respondents
     and
S.S., Mother,                                     Respondent and Appellant

                                   No. 20200284

Appeal from the Juvenile Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Jay D. Knudson, Judge.

AFFIRMED.

Per Curiam.
Thomas A. Gehrz, Assistant State’s Attorney, Grand Forks, ND, for petitioner
and appellee; submitted on brief.

Ashley K. Schell, Williston, ND, for respondent and appellant; submitted on
brief.
                          Interest of P.F. and K.F.
                          Nos. 20200283, 20200284

Per Curiam.

[¶1] S.S. appeals from a judgment entered by the juvenile court determining
her children, P.F. and K.F., to be deprived under N.D.C.C. § 27-20-02(8). On
appeal, S.S. argues various circumstances supporting the court’s
determination P.F. and K.F. are deprived are no longer applicable or will be
resolved. S.S. also argues reports regarding the lack of supervisory ability of
the children’s maternal grandmother, the person with whom the children had
been informally placed, should have prompted the court to return the children
to S.S.’s care. We conclude the juvenile court’s findings are supported by clear
and convincing evidence and are not clearly erroneous. We summarily affirm
under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1